Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
A conversation with Patrick Burns on 02/05/2021 to discuss an examiner’s amendments based on the claim set, filed on 08/13/2019 and the drawings filed on 08/13/2019. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been agreed to amend as follows:
Applicant’s disclose supports the indexing feed mechanism and the processing feed mechanism in the JP 2005-46979, but they are not shown in the pending application. The drawings must show every feature of the invention specified in the claims. In order to avoid abandonment of the application, Applicant agreed upon adding a new figure 8 and amending in the specification to include the Figure 2 of JP 2005-46979 and label “reference numbers” of the processing feed mechanism and the indexing feed mechanism.
Abstract is objected; Applicant agreed to delete the reference “28” in the abstract.
Claims 1-2 have been cancelled.
Claim 3 has been amended to read:
-- A cutting apparatus comprising:
        a chuck table having a holding surface holding a workpiece;
        a cutting unit having a rotatable cutting blade that cuts the workpiece held on the chuck table;
        a cutting water supplying mechanism that supplies cutting water to the cutting blade and the workpiece;
        a processing feed mechanism that processing-feeds the chuck table and the cutting unit relative to each other in an X-axis direction parallel with the holding surface;
        an indexing feed mechanism that indexing-feeds the chuck table and the cutting unit relative to each other in a Y-axis direction parallel with the holding surface and orthogonal to the X-axis direction; and
        a processing feed direction determining mechanism;
        the processing feed direction determining mechanism including an imaging unit that images a region including a cut groove and recording means recording chipping data of the imaged cut groove, and
        the recording means recording first chipping data of a cut groove formed by cutting the workpiece from a first direction, second chipping data of a cut groove formed by cutting the workpiece from a direction opposite from the first direction, third chipping data of a cut groove formed by cutting the workpiece from a second direction intersecting the first direction, and fourth chipping data of a cut groove formed by cutting the workpiece from a direction opposite from the second direction,
 wherein
        the processing feed determining mechanism includes determining means, and
        the determining means determines a direction in which to form a cut groove by comparing the first chipping data, the second chipping data, the third chipping data, and the fourth chipping data recorded in the recording means.—

Claim 4 has amended to read:
-- A cutting apparatus comprising:
        a chuck table having a holding surface holding a workpiece;
        a cutting unit having a rotatable cutting blade that cuts the workpiece held on the chuck table;
        a cutting water supplying mechanism that supplies cutting water to the cutting blade and the workpiece;
        a processing feed mechanism that processing-feeds the chuck table and the cutting unit relative to each other in an X-axis direction parallel with the holding surface;
        an indexing feed mechanism that indexing-feeds the chuck table and the cutting unit relative to each other in a Y-axis direction parallel with the holding surface and orthogonal to the X-axis direction; and
        a processing feed direction determining mechanism;
        the processing feed direction determining mechanism including an imaging unit that images a region including a cut groove and recording means recording chipping data of the imaged cut groove, and
        the recording means recording first chipping data of a cut groove formed by cutting the workpiece from a first direction, second chipping data of a cut groove formed by cutting the workpiece from a direction opposite from the first direction, third chipping data of a cut groove formed by cutting the workpiece from a second direction intersecting the first direction, and fourth chipping data of a cut groove formed by cutting the workpiece from a direction opposite from the second direction,
wherein
        the imaging unit images a cut groove formed on an undersurface of the workpiece by light having a wavelength passing through the workpiece, and
        the recording means records first undersurface chipping data of an undersurface side of the cut groove formed by cutting the workpiece from the first direction, second undersurface chipping data of an undersurface side of the cut groove formed by cutting the workpiece from the direction opposite from the first direction, third undersurface chipping data of an undersurface side of the cut groove formed by cutting the workpiece from the second direction orthogonal to the first direction, and fourth undersurface chipping data of an undersurface side of the cut groove formed by cutting the workpiece from the direction opposite from the second direction,
wherein further

        the determining means determines a direction in which to form a cut groove by comparing the first undersurface chipping data, the second undersurface chipping data, the third undersurface chipping data, and the fourth undersurface chipping data in addition to the first chipping data, the second chipping data, the third chipping data, and the fourth chipping data recorded in the recording means.—
Claim 5, line 1 has amended to read --The cutting apparatus according to claim [1]4--.
Claim 6, line 1 has amended to read -- The cutting apparatus according to claim [1]4--
should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter

Claims 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims 3-4 are free of the prior art because the prior art does not teach or suggest a cutting apparatus including a chuck table, a cutting unit including a rotatable blade, a cutting water, a processing feed mechanism, a an indexing feed mechanism, a processing feed direction determining mechanism including an imaging unit, a recording means, and a determining means for determining a direction in which to form a cut groove by comparing a first undersurface chipping data, a second undersurface chipping data, a third undersurface chipping data, and a fourth undersurface chipping data in addition to the first chipping data, the second chipping data, the third chipping data, and the fourth chipping data recorded in the recording means, with other 
A review of the closest prior art supports the above as explained in the following references:  JP 200252240, US 20160189989, US 20060112802, US 20160284611, US 20160297091, US 20170186656, US 20170014947, US 20150273730, US 20100139465, US 20100050848, US 20070028734, US 20040004713, US 7316174, and US 20160136843.
None of these references by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims  3 and 4 to have “the program controller of some sort to determine a direction in which to form a cut groove by comparing a first undersurface chipping data, a second undersurface chipping data, a third undersurface chipping data, and a fourth undersurface chipping data in addition to the first chipping data, the second chipping data, the third chipping data, and the fourth chipping data recorded in the recording means”.  
Thus, Claims 5-7 are considered to contain allowable subject matter due to their dependency on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724